Case 1:18-cr-00681-WFK Document 190 Filed 09/18/19 Page 1 of 2 PageID #: 5937
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
MEB/HDM                                               271 Cadman Plaza East
F. #2016R00695                                        Brooklyn, New York 11201



                                                      September 11, 2019

By Email

Michael Schachter, Esq.
Randall W. Jackson, Esq.
Casey Donnelly, Esq.
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, NY 10019-6099


                Re:     United States v. Jean Boustani et al.
                        Criminal Docket No. 18-681 (WFK)

Dear Counsel:

              Enclosed please find the government’s discovery in accordance with Rule 16 of
the Federal Rules of Criminal Procedure consisting of Bates DOJ0002786561-DOJ0002787899
and DOJ-SW-APP-000395-DOJ-SW-APP-000411 as described below. This disclosure
supplements the government’s earlier disclosures. The government again requests reciprocal
discovery from the defendants.

                •
                      DOJ0002786561-DOJ0002786574; DOJ0002787898-DOJ0002787899

                •
                      DOJ0002786575

                •
                      DOJ0002786576-DOJ0002787654

                •
                      DOJ00027876955-DOJ0002787672

                •
                      DOJ0002787673-DOJ27827693
Case 1:18-cr-00681-WFK Document 190 Filed 09/18/19 Page 2 of 2 PageID #: 5938
Defense Counsel
September 11, 2019
Page 2


             •
                 DOJ0002787694-DOJ000278789

             •
                 DOJ-SW-APP-000395-DOJ-SW-APP-000411


                                           Very truly yours,

                                           RICHARD P. DONOGHUE
                                           United States Attorney
                                           Eastern District of New York

                                     By:              /s/
                                           Mark E. Bini
                                           Hiral D. Mehta
                                           Assistant U.S. Attorneys
                                           (718) 254-8761/6418
